Citation Nr: 0533693	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-25 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for 
hemorrhoids, effective April 7, 2000, and an initial 
evaluation in excess of 10 percent for hemorrhoids, effective 
May 25, 2005.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to 
December 1981.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico, (RO), which granted service connection for 
hemorrhoids, evaluated as non-compensable, effective April 7, 
2000.  The rating decision also denied service connection for 
numerous other conditions.  

The veteran appealed the non-compensable evaluation and some 
of the denials of service connection.  An August 2003 
statement of the case addressed all claims identified on the 
notice of disagreement.  An October 2004 rating decision 
found that the veteran had not submitted a timely substantive 
appeal and cancelled all issues on appeal, including the 
claim for a compensable evaluation for hemorrhoids.  A timely 
statement in lieu of a VA Form 9 was apparently found at a 
later date and associated with the claims file.  The 
statement addresses only the hemorrhoids claim.  

A June 2005 rating decision assigned a 10 percent evaluation 
for hemorrhoids, effective May 25, 2005, the date of a VA 
examination.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The competent medical evidence shows that during the 
period from April 7, 2000, to May 24, 2005, the veteran's 
hemorrhoids were not large, thrombotic, or irreducible; and 
did not have excessive redundant tissue or recur frequently. 

3.  The competent medical evidence shows that since May 25, 
2005, the veteran's hemorrhoids have not been characterized 
by persistent bleeding, anemia or fissures.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hemorrhoids, effective April 7, 2000, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 
(2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for hemorrhoids, effective May 25, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Regarding the veteran's claim for increased initial 
evaluations, the Board observes that he was provided section 
5103(a) notice regarding the underlying claim for service 
connection by an April 2001 letter.   Further, the veteran is 
appealing the initial evaluation assigned.  Notice is not 
required on this "downstream" issue.  See VAOPGCPREC 8-03 (VA 
General Counsel holding that "if, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue."), 69 Fed. 
Reg. 25180 (2004).

Nevertheless, the Board observes that the RO sent 
correspondence in April 2001 with respect to the claim for 
service connection; rating decisions in April 2002 and June 
2005; a statement of the case in August 2003; and a 
supplemental statement of the case in June 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim for an increased initial 
evaluation for hemorrhoids, the evidence considered, the 
pertinent laws and regulations with respect to an increased 
initial evaluation for hemorrhoids, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In July 2005 correspondence, he stated that he had no 
additional evidence to submit and requested that the RO 
certify his appeal to the Board.  VA has also obtained a 
recent examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that when the veteran initiated his appeal of 
the issue on appeal, he was appealing the original assignment 
of a disability evaluation following an award of service 
connection.  Thus, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

External or internal hemorrhoids that are mild to moderate 
warrant a non-compensable evaluation.  External or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
warrant a 10 physical examination evaluation.  External or 
internal hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, warrant a 20 percent 
evaluation.  This is the highest evaluation provided for 
hemorrhoids.  Diagnostic Code 7336.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
hemorrhoids, effective April 7, 2000, and an initial 
evaluation in excess of 10 percent for hemorrhoids, effective 
May 25, 2005. 

The evidence dated prior to May 25, 2005 includes the report 
of a normal June 2002 VA upper GI radiology series.  A 
September 2002 VA sigmoidoscopy resulted in an impression of 
internal hemorrhoids.  These reports do not show that the 
veteran had hemorrhoids that were large or thrombotic, 
irreducible, had excessive redundant tissue, or recurred 
frequently.  Thus, a compensable evaluation for that period 
is not warranted under Diagnostic Code 7336.  

The evidence dated on and after May 25, 2005, consists of the 
report of a May 2005 VA examination.  It is noteworthy that 
the examiner specifically referred to objective findings in 
the veteran's medical record that were unknown to the 
veteran, and hence could not have been reported by him.  This 
indicates that the examiner  reviewed the veteran's medical 
records and thus provided an informed medical opinion, as the 
medical history reported on the May 2005 VA examination 
report is consistent with the documented clinical history.  
The claims file contains no relevant treatment records and 
there is no indication that the veteran has received any 
relevant treatment in recent years.  Thus, another 
examination is not warranted.  See VAOPGCPREC 20-95.

The May 2005 report notes that the veteran had adequate 
degree of sphincter control.  He showed occasional fecal 
leakage, particularly in the last few months.  He had not 
needed a pad.  He presented with minimal bleeding when using 
toilet paper.  The veteran had not undergone surgery and 
there was no history of colostomy.

On physical examination, there was no fecal leakage, but the 
veteran reported two minor episodes of leakage in recent 
months.  The lumen size of the anus and rectum was normal.  
There were no signs of anemia or fissures.  There were 
prolapsed hemorrhoids since rosette formed, that were very 
painful to touch and pruritic.  A colonoscopy performed a 
year earlier showed colon polyps, according to the record.  
The veteran had not been told this.  There was minimal 
bleeding on toilet paper.  The diagnosis was internal and 
external hemorrhoids, rosette-fashion with minimal bleeding.  

As persistent bleeding, anemia and fissures were not shown, 
the veteran's hemorrhoids do not warrant a 20 percent 
evaluation for the period beginning May 25, 2005.  Diagnostic 
Code 7336.  

The Board has carefully considered the veteran's assertions 
that the symptoms of his hemorrhoids warrant the claimed 
increases.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as questions relating to criteria for a higher rating 
that require a clinical examination by a medical 
professional, as measured by VA's rating schedule.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992) (VA is obligated by 
law to rate disorders solely in accordance with established 
rating criteria.); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992) (Laypersons are not competent to provide medical 
opinions or opine as to clinical findings).  As a result, his 
own assertions do not constitute competent medical evidence 
that the symptoms caused by his service-connected hemorrhoids 
warrant the claimed increased evaluations.  


ORDER

An initial compensable evaluation for hemorrhoids, effective 
April 7, 2000, is denied.  

An initial evaluation in excess of 10 percent for 
hemorrhoids, effective May 25, 2005, is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


